Citation Nr: 0500463	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes that the veteran perfected an appeal with 
respect to a March 2002 RO rating decision that granted 
service connection for back and hip disabilities and assigned 
ratings of 10 and 0 percent, respectively.  In May 2003, the 
veteran testified that he should be assigned a 20 percent 
rating for the service-connected back disability and a 10 
percent rating for the hip disability.  By way of an October 
2003 rating decision, the RO granted an increased rating to 
20 percent for the veteran's service-connected back 
disability and a 10 percent rating for his service-connected 
left hip disability.  Since the RO has assigned the ratings 
requested by the veteran, there is no longer any case or 
controversy for appellate review.  See generally AB v. Brown, 
6 Vet. App. 35, 39 (1993).  Thus, the only issue currently on 
appeal is as listed on the cover page of this decision.


FINDING OF FACT

The veteran's status post rotator cuff repair, left shoulder, 
is proximately due to his service-connected left knee 
disability.


CONCLUSION OF LAW

Status post rotator cuff repair, left shoulder, was incurred 
during the veteran's active duty service, as secondary to 
left knee disability. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his left shoulder in a 
fall in August 2001 after his left knee gave out on him.  He 
attributes the fall to his service-connected left knee 
disability.   

Service medical records show that the veteran injured his 
left knee in service in 1977 and underwent a medial 
meniscectomy.  The RO granted service connection for 
postoperative internal derangement, left knee with laxity of 
lateral collateral ligament in March 1980, and assigned a 20 
percent rating.

A private physician's progress note dated in August 2001 
shows that the veteran was being seen for his left knee.  He 
reported having fallen at work two weeks earlier and said 
that his left knee had given out on him.  

The veteran reported during an August 2001 VA examination 
that he was having difficulty with his left knee giving out 
on him.  He was reportedly using a knee brace with hinges and 
also used a neoprene splint.  In addition, he utilized a cane 
when he walked.  On examination he limped when he walked, 
favoring his right lower extremity.  He was noted to use a 
cane for stability.  

In August 2001, the veteran was evaluated at a private 
orthopedic facility where he reported a fall, landing 
directly on his left side, with resultant left hip, knee and 
shoulder pain.  He indicated that it was primarily a 
longstanding problem in regard to his knee, and that VA had 
recommended an osteotomy.  On examination the knee was stable 
to ligamentous examination.  Left knee x-rays of the left 
knee revealed advanced medial compartment osteoarthritis.  
Various treatment options for the veteran's left knee were 
discussed.

In February 2002, the veteran underwent a left shoulder 
arthroscopic debridement, decompression, rotator cuff repair 
at a private hospital.

The veteran was seen at a VA medical facility in March 2002 
for his left knee.  He reported problems over the previous 
two years with his left knee buckling and being unsteady in 
addition to being painful with limited motion.  Findings 
revealed a left antalgic gait.  The veteran was noted to be 
using a cane for support in his right hand.  There was no 
ligament laxity in the knee.  The physician informed the 
veteran that based on the type of left knee problem he had, 
he would be a candidate for unicondylar unicomp arthroplasty 
of the left knee.  

The veteran was seen at a VA facility in April 2002 for 
osteoarthrosis of the left knee 

A May 2002 decision from the Office of Workers' Compensation 
Programs shows that the veteran's claim for workers' 
compensation benefits was denied because he failed to provide 
medical evidence of an injury.  Attached to this decision was 
a narrative of the on the job accident in August 2001.  
According to the narrative, the veteran was a custodian and 
was walking across gravel landscaping picking up trash when 
his left knee gave out on him.  As he fell he tried to catch 
himself with his left arm and fell onto his left side.  He 
declined medical treatment at that time, but complained of 
discomfort in his left shoulder.

In May 2002, the veteran filed a claim for service connection 
for a left shoulder injury secondary to his service-connected 
knee disability.

During a September 2002 VA examination, the veteran reported 
that his left knee was weak and unstable.  On examination the 
knees were found to be stable, and there was guarding with 
movement with left knee passive range of motion.  Strength 
was 5+/5 generally bilaterally and his gait was normal.  X-
rays revealed moderate-to-severe degenerative changes.  After 
examining the veteran and reviewing his claims file, the 
examiner opined that it was unlikely that the veteran's left 
shoulder was related to his back, hip and left knee 
disabilities.  He said that there was no instability or 
weakness of the left knee noted on evaluation.  It went on to 
opine that it was unlikely that stable knee joint buckled and 
caused injury to an upper extremity joint.

During a hearing before a Hearing Officer at the RO in May 
2003, the veteran testified that as he was bending over to 
pick up trash at work in August 2002, his left knee just gave 
out on him and he fell to the ground, landing on his left 
shoulder.  He said he tried to brace himself for the fall, 
but it was too late.  He added that he had been on an 
unstable work surface of rocks and fell hard.  He said his 
workers' compensation claim had been denied because they told 
him the injury was caused by his knee giving out on him and 
not by true working conditions.  

The veteran submitted a letter at the hearing dated in May 
2003 from a private physician.  The physician said that the 
veteran had an unstable gait at the left knee due to a left 
knee injury in 1976 and that he subsequently fell in August 
2001 injuring his left shoulder.  He stated that 'it is as 
likely as not' that the veteran's current shoulder disability 
was the result of left knee buckling and giving way.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law further provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

There is both positive and negative evidence with respect to 
this claim.  The positive evidence includes the veteran's 
consistent reports as well as his testimony of his left knee 
buckling and giving way, as well as an August 2001 examiner's 
notation that the veteran limped as he walked and used a cane 
for stability.  He also noted that the veteran used a knee 
brace with hinges and a neoprene splint.  Additional 
favorable evidence includes an opinion from a private 
physician in May 2003 who noted that the veteran had an 
unstable gait at the left knee from his inservice injury, and 
that it was "as likely as not" that his current shoulder 
condition was the result of his knee buckling or giving away.  
Also, there is the narrative made in connection with a 
workers' compensation claim, and not a VA claim, wherein the 
veteran stated that he injured his left shoulder because his 
left knee went out on him.

Evidence against the claim includes various medical findings, 
including a private medical report in August 2001 and a 
September VA examination report, that the veteran's knees 
were stable.  In addition, the September 2001 VA examiner, 
who had the benefit of reviewing the veteran's claims file 
and examining the veteran, opined that it was "unlikely" 
that the veteran's left shoulder disability was related to 
his left knee disability because there was no instability or 
weakness of the left knee and it was therefore unlikely that 
a stable knee joint buckled and caused injury to an upper 
extremity joint.

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise 
and thus supports the veteran's claim of service connection 
for status post rotator cuff tear, left shoulder, that was 
sustained due to his service- connected left knee disability. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, the 
Board need not consider the question of VCAA compliance since 
there is no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.


ORDER

The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


